IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


K.C. AND V.C.                               : No. 351 MAL 2015
                                            :
                                            :
              v.                            : Petition for Allowance of Appeal from the
                                            : Order of the Superior Court
                                            :
L.A.                                        :
                                            :
                                            :
PETITION OF: D.M. AND L.N.                  :


                                        ORDER



PER CURIAM

       AND NOW, this 6th day of August, 2015, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by Petitioner, is:


             Whether an appeal from a trial court order denying a petition to
             intervene in a custody action is appealable as a collateral order
             pursuant to Pa.R.A.P. 313 because the order is separable and
             collateral to the main cause of action, the right involved is too
             important to be denied review, and the question presented is such
             that if review is postponed until final judgment in the case the
             claimed right will be irreparably lost?